Citation Nr: 1748037	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral sprain with possible herniation of nucleus pulposus, rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of compression of the thoracic spine, rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to the disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1976 to January 1980 in the U.S. Marine Corps.  

These matters come before the Board on appeal from September 2010 and April 2013 rating decisions from the Regional Office (RO) in Cleveland, Ohio.

The Veteran originally requested a hearing before the Board in his January 2013 and January 2016 substantive appeals; but he later withdrew these requests in March 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  Specifically, additional development is required.  

Increased ratings

The Veteran is service connected for a lumbar spine disability, evaluated under Diagnostic Code 5237, and residuals of a thoracic spine disability, evaluated under Diagnostic Codes 5299-5235.  See Rating decision codesheet dated June 2013.

The last VA examination for the Veteran's lumbar and thoracic spine disabilities was in June 2016.  The June 2016 VA examiner noted pain with weight bearing, but did not indicate the Veteran's range of motion of the lumbar and thoracic disabilities upon weight bearing, and under both active and passive conditions in violation of Correia v. McDonald, 28 Vet. App. 158 (2016).  

Thereafter, the Veteran submitted a January 2017 private examination of his spine disabilities, however, this report does not contain information regarding extension, lateral flexion or extension, the presence of ankylosis, or other critical factors for adjudicating the claim increased rating for lumbar and thoracic disabilities.  The January 2017 private examination report indicates that his lumbar and thoracic disabilities have increased in severity.  The Veteran has also submitted additional private medical records showing ongoing treatment for lumbar and thoracic spine disabilities.  Given the Veteran's assertions and evidence of a worsening of his disabilities, the Board finds that an examination is warranted to assess the current severity of his lumbar and thoracic spine disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, there is evidence the Veteran receives treatment for disabilities from VA facilities; however, the most recent treatment records are from June 2016.  This evidence is constructively of record should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

TDIU

The Board also notes that the Veteran asserts he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  See Correspondence dated December 2011; see also Substantive Appeal dated January 2016.  The Board notes that the Veteran informed VA that he was an employee of the United States Postal Service (USPS).

A March 2013 VA examination referenced the Veteran's employment with USPS.  Further, the Board notes that the Veteran submitted a private medical examination dated April 2014, indicating that he worked full-time at the USPS.  His overall level of education and occupational experience is unknown as he has not returned a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Pursuant to its duty to assist, VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C. § 5103A(a)(1).  The Veteran must provide sufficient information to reasonably identify where records are located and must "authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records."  38 U.S.C.A. § 5103A(b) (West); 38 C.F.R.§ 3.159(c)(2)(i), (ii) (2017).

The Board finds that the Veteran has provided information sufficient to identify and locate these Federal records and that these records are relevant to the Veteran's appeal for entitlement to a TDIU.  On remand the Veteran should be requested to authorize the release of his USPS employment records.  38 U.S.C.A. § 5103A(c)(1) (West 2014); 38 C.F.R. § 3.159(c)(2) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records and associate such record with the claims file.  If no such records exist, obtain a negative response and associate that response with the claims file.    

2.  Provide the Veteran a VA Form 8940 (Veteran's Application for Increased Compensation Based on Unemployability) and advise him that returning the requested information may be necessary to substantiate his claim.

3.  Request the Veteran provide authorization and/or release for his United States Postal Service employment records.  

4.  IF the Veteran authorizes release - Request from the U.S. Postal Service any and all administrative or medical records.  The RO must continue in its efforts to obtain these records until it is determined that the records do not exist or that further efforts to obtain the records would be futile.  If this is the case, the RO must obtain a negative response from the U.S. Postal Service or other appropriate Federal department or agency that is the custodian of such records, to the extent possible.  The RO must document all efforts to obtain such records and associate all such documentation with the claims file.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected lumbar spine disability, evaluated under (Diagnostic Code 5237), and thoracic spine disability, evaluated under (Diagnostic Codes 5299-5235).  

The examiner must review the record and should note that review in the report.  Any indicated studies should be performed, including X-rays. The examiner should specifically address the following:

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  

The examiner should provide an opinion on the impact and physical limitations of the Veteran's lumbar and thoracic spine disabilities in relation to employment, including a specific opinion as to the impact of the relevant functional limitations on the Veteran's ability to secure and follow substantially gainful employment.  

In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

6.  Thereafter, readjudicate the appeal as to the claims for increased ratings for lumbar and thoracic spine disabilities.  

7.  If the Veteran does not meet the schedular criteria for TDIU, determine whether referral to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted for the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




